Case 2:18-cv-05969-JFB-GRB Document 14-1 Filed 01/09/19 Page 1 of 2 PageID #: 110




                 Exhibit A
Case 2:18-cv-05969-JFB-GRB Document 14-1 Filed 01/09/19 Page 2 of 2 PageID #: 111

   From: Blue Point[bluepointsol@gmail.com]
   Sent: 17 Aug 2018 03:02 PM
   To: brandprotectionpmm-otterbox.com
   Cc: Dustin Hecker[dhecker@pbl.com]
   Subject: Fwd: Notice: Policy Warning

   Hi,

   As you are well aware, Amazon requires you to provide proof that your claims are accurate. If you have
   proof that the goods are not authentic, which seems impossible, please provide it ASAP. Otherwise,
   i mmediately contact Amazon to retract your complaint and provide a copy of the retraction communication.

  As you know, complaints such as you made interfere with my our ability to conduct its business with
  A mazon, leading to the loss of revenues. These losses extend beyond merely the loss of revenues from the
  sale of Otterbox products. Please act promptly to minimize Bluepoint's and therefore your own losses.

  We purchase products, only from direct distribution sources, thus making it impossible to be selling
  counterfeit products.

  Furthermore, you have made the below statements when filing these claims:

  Statements



 "I have a good faith belief that the content(s) described above violate(s) my rights
 described above or those held by the rights owner, and that the use of such content(s)
 is contrary to law."

 "I declare, under penalty of perjury, that the information contained in this notification is
 correct and accurate and that I am the owner or agent of the owner of the rights
 described above."

  We will under the law, and to the fullest extent as the law provides us the ability, prosecute you for these
  false statements.

  M y attorney information is below:

  Dustin Hecker




  Posternak Blankstein & Lund LLP
  The Prudential Tower
  800 Boylston Street, 32nd Floor
  Boston, MA 02199-8004
  617.973.6131
  617.722.4927 fax
  www.pbl.com

  I look forward to a simple and quick resolution.

  BluePoint
